FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                                                                      October 5, 2009
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                        Clerk of Court
                                   TENTH CIRCUIT


 MADELINE S. EWING,

          Plaintiff - Appellant,

 v.                                                        No. 09-3071
                                                             (D. Kan.)
 TWA RESTAURANT GROUP, INC.,                      (D.Ct. No. 2:08-CV-02024-CM)

          Defendant - Appellee.


                              ORDER AND JUDGMENT *


Before HENRY, Chief Circuit Judge, HARTZ, and O’BRIEN, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1. The case is therefore

ordered submitted without oral argument.

      Madeline Ewing, appearing pro se, 1 appeals from the district court’s grant


      *
         This order and judgment is not binding precedent. 10th Cir. R. 32.1(A). Citation
to orders and judgments is not prohibited. Fed. R. App. 32.1. But it is discouraged,
except when related to law of the case, issue preclusion or claim preclusion. Any citation
to an order and judgment must be accompanied by an appropriate parenthetical notation –
(unpublished). 10th Cir. R. 32.1(A).
      1
        We liberally construe pro se pleadings. Ledbetter v. City of Topeka, Kan., 318
F.3d 1183, 1187 (10th Cir. 2003).
of summary judgment dismissing her wrongful termination claims against TWA

Restaurant Group, Inc. (TWA). Because Ewing presents no issues or argument in

her appellate brief, we dismiss her appeal.

                                I. BACKGROUND

      TWA is a corporation that manages Captain D’s restaurants in the Kansas

City area. On August 28, 2006, Tyrone Farley, an African-American and General

Manager of the Captain D’s in Mission, Kansas, hired Ewing as a cashier. Farley

terminated Ewing’s employment two weeks later because she failed to learn how

to operate the cash register or satisfactorily perform other job functions. Without

engaging in TWA’s internal complaint process, Ewing filed a joint charge of

discrimination with the Kansas Human Rights Commission and the Equal

Employment Opportunity Commission in February 2007, alleging race, sex and

age discrimination and retaliation. She filed her complaint with the federal

district court in Kansas on January 9, 2008. After she failed to participate in a

required case management conference and the court’s orders were returned

unclaimed, the judge issued a show cause order warning Ewing of her

responsibility to actively participate in her case and comply with the court’s

orders and rules — failure to do so could result in her case being dismissed.

Despite Ewing’s tardy response, the court gave her another chance to cooperate.

      TWA filed a motion for summary judgment on November 17, 2008. The

next day, Ewing wrote a letter to the court stating “I want justice. I was pinched

                                         -2-
in the ribs [and] treated differently. I was fired by the black general manager who

did it. I feel I owe them nothing as I was the victim. I couldn’t believe how

dishonest he is.” (R. Doc. 54.) Ewing did not otherwise respond to the pending

motion or the court’s subsequent order to show cause directing her to file a

response by January 26, 2009. Therefore, the court considered the facts set out

by TWA to be uncontroverted. D. Kan. R. 7.4; Fed. R. Civ. P. 56. It determined

Ewing had failed to establish a prima facie case for her claims and show TWA’s

reasons for termination were pretext. The court granted TWA’s motion for

summary judgment and dismissed Ewing’s case.

                                 II. DISCUSSION

      Ewing’s appeal fairs no better than her pleadings in the district court. Her

statement of facts is comprised of the following: “I was treated very badly and

differently by black General Manager at Captain Dee’s [sic] Restaurant.”

(Appellant. Br. at 2.) Her first issue and argument is comprised solely of the

following statement: “I was treated differently and I want to appeal.” (Appellant

Br. at 3.) Her second issue, in toto, states: “I feel I deserve a better decision

about the case!” (Id.) Ewing’s brief contains no argument, no citations to the

record and no citation to authority as required by Rule 28(a)(9) of the Federal

Rules of Appellate Procedure.

      “While we of course liberally construe pro se pleadings, an appellant's pro

se status does not excuse the obligation of any litigant to comply with the

                                         -3-
fundamental requirements of the Federal Rules of Civil and Appellate Procedure.”

Ogden v. San Juan County, 32 F.3d 452, 455 (10th Cir. 1994). “[A]lthough we

make some allowances for the pro se plaintiff’s failure to cite proper legal

authority, [her] confusion of various legal theories, [her] poor syntax and

sentence construction, or [her] unfamiliarity with pleading requirements, the court

cannot take on the responsibility of serving as the litigant’s attorney in

constructing arguments and searching the record.” Garrett v. Selby Connor

Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005) (quotations and citations

omitted). “[E]ven issues designated for review are lost if they are not actually

argued in the party’s brief.” Phillips v. Calhoun, 956 F.2d 949, 954 (10th Cir.

1992). Because Ewing’s brief presented no issues or argument, we dismiss her

appeal. Murrell v. Shalala, 43 F. 3d 1388, 1389 n.2 (10th Cir. 1994) (noting

“perfunctory complaints [on appeal] fail to frame and develop an issue sufficient

to invoke appellate review”).

      DISMISSED.

                                        Entered by the Court:

                                        Terrence L. O’Brien
                                        United States Circuit Judge




                                          -4-